Citation Nr: 0401361	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for 
osteochondritis dissecans of the left knee, currently rated 
as 20 percent disabling.

2.  Entitlement to service connection for headaches secondary 
to the service-connected disability of spinal meningitis 
residuals.

3.  Entitlement to service connection for a bilateral eye 
disability secondary to the service-connected disability of 
spinal meningitis residuals.

4.  Entitlement to service connection for sinusitis secondary 
to the service-connected disability of spinal meningitis 
residuals.

5.  Entitlement to service connection for bilateral hearing 
loss secondary to the service-connected disability of spinal 
meningitis residuals.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
December 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  

The issues involving the residuals of spinal meningitis will 
be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  Recent medical evidence shows that the veteran's left 
knee disability is manifested by complaints of pain and 
instability with objective evidence of some restriction of 
movement, tenderness, and guarding.  

3.  The veteran's traumatic arthritis of the left knee 
disability is currently manifested by complaints of pain on 
movement with range of motion of the left knee being only 
minimally limited.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
osteochondritis dissecans of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Codes 5257, 5260, and 5261 
(2003).  

2.  The criteria for a rating of 10 percent, but no higher, 
for traumatic arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Codes 5003 and 5010 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that since his disability was 
evaluated, it has become more disabling.  He maintains that 
he suffers from pain, instability, and limitation of 
movement.  

While the veteran was in service, he suffered an injury to 
his left knee.  This occurred in 1992 and again in 1993.  
Over the course of his enlistment, he would reinjure the knee 
thus forcing the veteran to undergo a Medical Evaluation 
Board (MEB) in order to determine his fitness for duty.  In 
August 1995, a MEB found that the veteran no longer met 
retention standards and he was discharged from the service.

Following his discharge, the veteran submitted a claim for VA 
benefits.  Based on the veteran's service medical records, by 
an April 1996 rating decision, the RO granted service 
connection for osteochondritis dissecans of the left knee.  A 
10 percent disability rating was assigned.  

The veteran underwent a VA medical examination of his knee in 
June 1997.  The final diagnosis was left knee osteochondritis 
dissecans and internal derangement of the left knee.  The 
examination results were forwarded to the RO, which, in turn, 
assigned a 20 percent disability rating.  

The record reflects that the veteran underwent a VA joints 
examination in July 2002.  The veteran told the doctor that 
he suffered from pain, which he treated with medication.  He 
further stated that he wore a brace on the knee for stability 
and that he experienced stiffness, weakness, and swelling.  
The veteran's gait was judged to be normal although he walked 
slightly "knock kneed."  The examiner also wrote:

	. . . He has no erythema.  He has no 
swelling in both knees.  He can hyper-
extend both knees at +5 degrees.  He can 
flex the left knee at 90 degrees, but 
passively 110 degrees.  He states that he 
has some pain at the extreme angle.  He 
had tenderness on the medial aspect of 
the left knee.  Negative drawer sign.  No 
laxity.  The right knee is 0-120 without 
pain.  The left medial collateral 
ligament, when applied valgus stress, 
showed he had some pain.  Deep tendon 
reflexes are +4 bilaterally.  Again, he 
has moderate valgus angulation of both 
knees.

DIAGONSTIC TESTS:
Left knee x-ray:  Minimal to mild 
osteoarthritic changes of the lateral 
compartment of the left femorotibial 
joint.

DIAGNOSIS:  Left knee strain, 
osteoarthritis, moderate functional loss 
due to pain and decreased range motion.

These results were forwarded to the RO, which concluded that 
an increased evaluation pursuant to the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 5257 was not warranted 
and continued the 20 percent evaluation.  The veteran has 
appealed that decision.  

The Board notes that in November 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating 
decision and the subsequent statement of the case (SOC) and 
supplemental statement of the case (SSOC).  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that his left 
knee disability was more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in a letter issued in March 2001, which spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  Additionally, in order to ensure that an 
adequate evaluation of the veteran's disability was procured 
and before the VA, the veteran underwent a medical evaluation 
of the knee in July 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The 
veteran was also provided a medical examination in order to 
assess the severity of the disability at issue.  Although the 
veteran was provided with the opportunity to present 
testimony before the RO and/or the Board, he declined to 
participate in such a hearing.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinions with respect to his claim; the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone an examination so 
that the VA would have a complete picture of the veteran's 
disability.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in this instance.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issue before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The veteran's left knee disability has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 5257 (2003), which states 
that slight impairment of either knee, including recurrent 
subluxation or lateral instability, will warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment. 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2003).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2003)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2003) (degenerative 
arthritis).  This code provides that compensation may be 
awarded (1)  when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2)  when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3)  when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2003) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees 
on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, 
Plate II (2003).  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2003).  Diagnostic 
Code 5260 provides for a noncompensable evaluation if flexion 
is limited to 60 degrees.  Id.  A 10 percent evaluation 
applies where flexion is limited to 45 degrees.  A 20 percent 
evaluation requires flexion limited to 30 degrees, and a 30 
percent evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a noncompensable evaluation 
for extension limited to 5 degrees, and for a 10 percent 
evaluation for extension limited to 10 degrees.  Id.  A 20 
percent evaluation requires extension limited to 15 degrees, 
and a 30 percent evaluation requires extension limited to 20 
degrees.  Extension limited to 30 degrees warrants a 40 
percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.  See 38 C.F.R. Part 4 
(2003).

Because ankylosis, either favorable or unfavorable, of the 
left knee has not been documented or diagnosed, the 
diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5256 (2003) are not for application.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2003).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2003).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2003).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent VA knee examination showed that out of a 
possible 140 degrees of flexion, the veteran's flexion was 
limited by 30 degrees (110 out of 140 degrees).  Extension 
was measured at +5 degrees, which is nearly normal.  When 
examined, crepitus was not noted although pain and tenderness 
were reported.  Muscle spasms and tissue atrophy were not 
found.  Although the veteran complained of instability, and 
he claimed that he wears a brace to provide additional 
support, laxity or instability have not been found on 
examination.  Pain has been reported but weakness has not 
been found.  The veteran does wear an appliance for stability 
and pain relief, and he does take medications to relieve his 
knee pain.  X-ray examination revealed minimal to mild 
osteoarthritic changes of the lateral compartment of the left 
femorotibial joint.  The diagnoses were left knee strain, 
osteoarthritis, moderate functional loss due to pain and 
decreased range of motion.  

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 20 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5260 and 5261 (2001).  The veteran's 
flexion has not been limited to 15 degrees nor has his 
extension been limited to 20 degrees.  Pain has been 
chronicled but there is no indication, from the objective 
clinical record that there is more than moderate functional 
loss of the knee.  Also, weakness, atrophy, incoordination or 
easy fatigability has not been reported/documented.  
Therefore, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the current compensable evaluation.  The 
evidence is not so balanced that there is any doubt on this 
point that could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2003).  With regard to the 
instability of the knee, it has not been found on the most 
recent examination even though the veteran complains about 
it.  There is no showing of ankylosis or dislocated cartilage 
with episodes of locking.  In effect, the criteria for a 30 
percent rating for a left knee disability are not met under 
any pertinent Diagnostic Code.

With respect to the assignment of a rating for the veteran's 
traumatic arthritis of the left knee, it is the opinion of 
the Board that the evidence does support a rating of 10 
percent but no higher.  X-ray films do show evidence of 
arthritis.  The veteran does have some limitation of motion 
of the joint.  The veteran does suffer from pain.  However, 
there is no evidence suggestive that the left knee 
incapacitates the veteran.  While he does suffer some 
limitations, there is no indication that he is unable to 
perform daily chores or activities.  Therefore, an evaluation 
of 10 percent but no higher under 38 C.F.R. Part 4, 
Diagnostic Codes 5010, 5003 (2002) is granted.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left knee disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.


ORDER

An increased evaluation for osteochondritis dissecans of the 
left knee is denied.  

A 10 percent disability rating for arthritis of the left knee 
is granted.  


REMAND

While the veteran served on active duty, he was treated for 
bacterial meningitis.  The veteran was treated for this 
disease in October 1992 and he was subsequently returned to 
full, unrestrictive duty until December 1995.  The Board 
notes that the veteran was discharged from the service as a 
result of his left knee disability; he was not medically 
discharged due to any meningitis residual.  Nevertheless, the 
veteran now contends that he suffers from headaches, blurred 
vision, sinusitis, and bilateral hearing loss, and that all 
of these conditions are the residuals of bacterial 
meningitis.  

The record reflects that the veteran did undergo various VA 
examinations in 2002 in order to determine whether he was 
suffering from headaches, blurred vision, sinusitis, and 
hearing loss.  It is important to note that prior to the 
veteran's audiology and neurology examination, the veteran's 
claims folder was not available for review by the examiner.  
A reading of the optical examination accomplished at that 
time does not positively or negatively indicate whether the 
veteran's claims folder was reviewed before the examination.  
The Board further notes that none of the examination reports 
specifically discuss whether any found disability or 
disabilities is/are the result of bacterial meningitis.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
record reflects that a VA doctor has not opined as to whether 
any of the claimed disabilities are a result of or may be 
related to the veteran's service-connected meningitis 
residuals.  A thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before the Board issues a 
determination on the merits of his claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)).  In particular, the RO should 
inform the appellant of the type of 
evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since March 
2002 for the disabilities at issue and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should arrange for the veteran 
to undergo examinations, by appropriate 
specialists, regarding disabilities 
related to the eyes, sinuses, recurring 
headaches and any bilateral hearing loss.  
The purpose of these examinations is to 
determine whether the veteran now suffers 
from blurred vision, bilateral hearing 
loss, sinusitis, and headaches, and if 
they are the result of the veteran 
suffering from bacterial meningitis while 
he was in service.  All indicated 
diagnostic tests should be accomplished, 
and all clinical tests should be recorded 
in detail.  The claims folder must be 
provided to the examiners for review 
prior to the examinations.  The examiners 
must express an opinion as to whether the 
veteran now suffers from the claimed 
disabilities and if he does, the 
examiners must also opine as to whether 
the disabilities are more than likely, 
less than likely, or more likely than not 
related or secondary to the veteran's 
service-connected meningitis.  If these 
matters cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiners 
in their respective report.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



